[Cite as State v. Hill, 2016-Ohio-8529.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-16-1086

        Appellee                                 Trial Court No. CR0200402741

v.

Tyrice Hill                                      DECISION AND JUDGMENT

        Appellant                                Decided: December 30, 2016

                                           *****

        Julia R. Bates, Lucas County Prosecuting Attorney, Frank H. Spryszak
        and Evy M. Jarrett, Assistant Prosecuting Attorneys, for appellee.

        Tyrice Hill, pro se.

                                           *****

        This appeal is pending before this court upon the accelerated calendar. This

judgment entry is not an opinion of the court. See S.Ct.R.Rep.Op. 2; App.R. 11.1(E); 6th

Dist.Loc.App.R. 12.
       This filing is appellant’s seventh successive appeal to this court in connection to

appellant’s 2005 felony convictions for committing six armed robberies of Toledo

businesses and residents throughout the summer of 2004. Although appellant confessed

to the crimes, was convicted, and the convictions have been affirmed multiple times on

direct appeal, the record shows that appellant systematically files substantively redundant

motions to the trial court that have been previously rejected, and the denials of the

motions have been affirmed by this court, in this long ago concluded case.

       On February 17, 2016, appellant filed a fifth motion to vacate an allegedly void

sentence. The record reflects that four of appellant’s total of seven appeals in this matter

have stemmed from substantively analogous motions challenging appellant’s plea and

sentence for alleged impropriety in connection to post release control.

       This court has repeatedly and clearly determined that appellant was properly

furnished the requisite statutory post release control notification. In conjunction with

this, this court has likewise repeatedly determined that appellant has not been prejudiced

in any way whatsoever in connection to claimed issues connected to post release control.

       In the instant appeal, appellant again recycles subjective and baseless allegations

with no basis in fact or law. For example, appellant asserts in the instant appeal, “[W]hat

the judge was trying to do is confuse this court about the arguments Hill made, and

discourage Hill from appealing the ruling.” Appellant goes on to state, “Hill knew that

the judge lie[d] about the amount of time she could sanction him.”




2.
       Although appellant concedes that he confessed to committing the underlying

crimes, he denies that the repeat filing of substantively identical motions and appeals over

the course of the last decade reflects an effort to improperly continue the case in

perpetuity.

       On the contrary, the record in this matter, particularly appellant’s pro se briefs,

reflect that re-litigating the same rejected, unsupported claims and arguments is the only

conceivable purpose of appellant’s filings. As stated by the trial court in denying

appellant’s latest motion, “What is more troubling is the fact that the defendant also

intentionally did not disclose the fact that on June 9, 2015, the trial court found that the

defendant [had been furnished sufficient notice of post release control].”

       Appellant’s impulsive filing of repetitive motion filings is revealed in the blank

assertion in the instant case that, “[T]he judge now must have something against Hill by

the unfair treatment she continues to give Hill with the rulings she issues on his motions.”

Adverse rulings by the trial court in response to the repeated filing of substantively

identical motions to withdraw plea and to vacate sentence in no way constitutes a

legitimate legal basis for a continuation of this properly concluded case. Appellant’s

subjective belief in trial court animus does not constitute evidence or a valid reason to

hold the conclusion of this matter in abeyance.

       Accordingly, we find that pursuant to the law of the case doctrine, as well as res

judicata, appellant’s arguments are barred and this appeal is found not well-taken.




3.
       Therefore, we affirm the trial court’s March 28, 2016 trial court judgment denying

appellant’s fifth motion to vacate sentence. Costs shall be taxed to appellant under

App.R. 24.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Arlene Singer, J.                              _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Stephen A. Yarbrough, J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




4.